                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

AMERICAN MORTGAGE INVESTMENT
PARTNERS WILMINGTON SAVINGS FUND
SOCIETY, FSB, D/B/A CHRISTIANA TRUST
AS TRUSTEE OF THE RESIDENTIAL
CREDIT OPPORTUNITIES TRUST V,
                                                      Case No: 1:18-CV-00976 KG-GBW
       Plaintiff,

v.

BERTHA BUSTAMANTE, ANY UNKNOWN
SPOUSE OF BERTHA BUSTAMANTE, and
EQUIFIRST CORPORATION,

       Defendants.


                    ORDER APPROVING REPORT OF SPECIAL MASTER
                              AND CONFIRMING SALE
                             (NO DEFICIENCY SOUGHT)

       THIS MATTER coming before the Court upon the Report of DAVID WASHBURN,

Special Master, and it appearing that the Special Master, according to law, accomplished the sale

of the real estate decreed to be sold, to Plaintiff WILMINGTON SAVINGS FUND SOCIETY,

FSB, D/B/A CHRISTIANA TRUST AS OWNER TRUSTEE OF THE RESIDENTIAL CREDIT

OPPORTUNITIES TRUST V (a subsidiary of American Mortgage Investment Partners, LLC) for

the sum of $129,700.00, the highest bid offered.

       IT IS THEREFORE ORDERED that the report of Special Master is hereby approved and

the sale is hereby confirmed.

       IT IS FURTHER ORDERED that the purchase of the property at the sale, pays in full the

judgment of Plaintiff plus the Special Master’s fees and costs of sale, Plaintiff’s attorney’s fees,

taxes and costs, and Plaintiff’s expenses.
       IT IS FURTHER ORDERED that the Special Master's Deed to WILMINGTON

SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST AS OWNER TRUSTEE OF

THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST V, which the Court approves, is

ordered to be recorded and delivered to Grantee, and upon delivery of the Deed, the Special Master

shall be discharged without further order of this Court.

       IT IS FURTHER ORDERED that this Order, without the need from any further action by

the Court, shall serve as a writ of assistance commanding the U.S. Marshals Service to place

Plaintiff WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST AS

OWNER TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST V or its

designee in possession of the property located at 606 Missy Ct., Santa Teresa, New Mexico 88008.

Upon written request from the Plaintiff, the U.S. Marshals Service is directed to and is authorized

to immediately remove Defendant BETHA BUSTAMANTE, ANY UNKNOWN SPOUSE OF

BERTHA BUSTAMANTE, any other defendants, and any other occupants from the Property.

       WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST AS

OWNER TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST V shall take

title to the real estate described in the Special Master’s Deed, free and clear of any and all claims,

liens, right, title or interest of Defendants herein, and all persons claiming by or through them,

subject only to the items set forth in the Special Master’s Deed, and subject further to the right of

redemption, the period of which is within one (1) month from the date of the filing of this Order

with the Clerk of the District Court.




                                                  2
                                             _____________________________________
                                             UNITED STATES DISTRICT JUDGE


SUBMITTED BY:

LEWIS BRISBOIS BISGAARD & SMITH, LLP

By     /s/ Ryan M. Walters
       Ryan M. Walters
Attorneys for Plaintiff
8801 Horizon Blvd #300
Albuquerque, NM 87113
Phone: 505-300-5128
Fax: 505-828-3900
Ryan.Walters@lewisbrisbois.com


APPROVED BY:


(interest in property disclaimed and consent to judgment filed of record)
Bertha Bustamante
606 Missy Ct.
Santa Teresa, NM 88008


(interest in property disclaimed and consent to judgment filed of record)
Antonio M. Bustamante
606 Missy Ct.
Santa Teresa, NM 88008

(no response received)
Equifirst Corporation
150 Fayetteville St., Box 1011
Raleigh, NC 27601

-- and --

c/o New Mexico Secretary of State
325 Don Gaspar, Suite 300
Santa Fe, NM 87503
_________________



                                                3
